Title: Franklin’s Journal of His Health, 4 October 1778[–16 January 1780]
From: Franklin, Benjamin
To: 


Oct. 4. 1778 [–January 16, 1780]
As my Constitution appears to have undergone some considerable Changes within the last 3 or 4 Years, it may be of Use to make some Notes of the Changes past, and to continue them, in order to ascertain what are hurtful or beneficial.
I had enjoy’d continu’d Health for near 20 Years, except once in two or three Years a slight Fit of the Gout, which generally terminated in a Week or ten Days, and once an intermitting Fever got from making Experiments over stagnate Waters.
I was sometimes vex’d with an Itching on the Back, which I observ’d particularly after eating freely of Beef. And sometimes after long Confinement at Writing with little Exercise, I have felt sudden pungent Pains in the Flesh of different Parts of the Body, which I was told were scorbutic. A journey used to free me of them.
In 1773, being in Ireland, I was, after a plentiful Dinner of Fish the first Day of my Arrival, seiz’d with a violent Vomiting and Looseness. The latter continued, tho’ more moderate as long as I staid in that Kingdom, which was 4 or 5 Weeks.
On my Return I first observ’d a kind of Scab or Scurff on my Head, about the Bigness of a Shilling. Finding it did not heal, but rather increas’d I mention’d it to my Friend Sir J.P. who advis’d a mercurial Water to wash it, and some Physic. It slowly left that Place but appear’d in other Parts of my Head. He also advis’d my abstaining from salted Meats and Cheese, which Advice I did not much follow, often forgetting it.
In 1775 I went to America. On the Passage I necessarily ate more Salt Meat than usual with me at London. I immediately enter’d the Congress, where and with the Committee of Safety, I sat great Part of that Year and the next 10 or 12 Hours a day without Excerscise. We lost 3 Members in those Years by Apoplexies, viz. Mr. Randolf, M. Bory, and Mr. Lynch. I had frequent Giddinesses. I went to Canada. On the Passage I suffer’d much from a number of large Boiles. In Canada my Legs swell’d and I apprehended a Dropsy. Boils continu’d and harrass’d me after my Return, but the Swelling of my Legs pass’d off. The Boils however left round them a kind of dry Scab or Scurfiness, which being rubb’d off appear’d in the Form of white Bran. My Giddiness left me.
In my Passage to France Nov. 1776 I lived chiefly on Salt Beef, the Fowls being too hard for my Teeth. But being poorly nourish’d, I was very weak at my Arrival; Boils continu’d to vex me, and the Scurff extending over all the small of my Back, on my Sides, my Legs, and my Arms, besides what continued under my Hair, I apply’d to a Physician, who order’d me Bellosto’s Pills and an Infusion of a Root call’d [blank in MS.] I took the Infusion a while, but it being disagreable, and finding no Effect I omitted it. I continu’d longer to take the Pills; but finding my Teeth loosning and that I had lost 3, I desisted the Use of them. I found that Bathing stop’d the Progress of the Disorder. I therefore took the Hot Bath twice a Week two Hours at a time till this last Summer. It always made me feel comfortable, as I rubb’d off the softned Scurff in the warm Water; and I otherwise enjoy’d exceeding good Health. I stated my case to Dr. Ingenhausz, and desired him to show it to Sir J.P. and obtain his Advice. They sent me from London some Medicines; but Dr. Ingenhausz proposing to come over soon, and the Affair not pressing, I resolved to omit taking the Medicines till his Arrival.
In July the Disorder began to diminish, at first slowly, but afterwards rapidly; and by the Beginning of October, it had quitted entirely my Legs Feet Thighs, and Arms, and my Belly, a very little was left on my Sides, more on the small of my Back, but the whole daily diminishing.
I observ’d that where there was no Redness under the Scurff, if I took it once off it did not return. I had hardly bath’d in those 3 Months. I took no Remedy whatever and I know not what to ascribe the Change to, unless it was the Heat of the Summer, which sometimes made me sweat, particularly when I exercis’d. I had five Boiles just before the Amendment commenc’d, which discharg’d a great deal of Matter. And once my Legs began again to swell. But that went off in a few Days, and I have been otherwise extreamly well and hearty.
The second Instant October I ate a hearty Supper, much Cheese, and drank a good deal of Champagne.
The 3d. I ate no Breakfast, but a hearty Dinner, and at Night found my Back itch extreamly near the Shoulders which continues to day the 4th. I ate some Salted Beef at Dinner yesterday but not much. I wish the Cool Weather may not bring on a return of the Disorder.
Oct. 4. The Itching continues, but somewhat abated.
Oct. 6. Drank but one Glass of Wine to day; the Itching almost gone. I begin to think it will be better for me to abstain from Wine. My Dinner to day was Mutton boil’d and Fowl, with a good deal of Fruit.
Oct. 12. I have lately drank but little Wine. The Itching has not return’d. The Scurff continues to diminish. But yesterday I observ’d my Ancles swell’d. I suppose my having us’d no Exercise lately may be the Cause.
Jan. 14, 1779. The Swelling above mention’d continu’d some few Weeks, being greatest at Night, my Complexion at the same time not fresh; at length the Itching return’d, and a new Set of Eruptions of scurfy Spots appear’d in many Parts of my Body. My Back had never been entirely clear’d and the Scurf began to increase there and extend itself. But it is not yet so bad as it has been, and it seems to spare the Parts that were before affected, except in my Back. The Swelling has left my Legs, which are now as dry and firm as ever, and I feel myself otherwise in perfect health, and have as much Vigour and Activity as can be expected at my Age. So that I begin to be more reconcil’d to this troublesome disorder, as considering it an Effort of Nature to get rid of Peccant Matter, that might if not so discharg’d, break up my Constitution.

Feb. 28. 79. The Disorder on my Skin has continu’d augmenting. On Monday the 15th I din’d and drank rather too freely at M. Darcy’s. Tuesday Morning, I felt a little Pain in my right great Toe. I bath’d that Day in the hot Bath, which I had long omitted. A regular Fit of the Gout came on, which swell’d my foot exceedingly, and I have had little in my left foot. It is now going off and I hope to get abroad in a Day or two. No remarkable Change in other Respects. In this Fit I had very little Appetite, which I do not remember to have been the Case in former Fits.
Jan. 16. 1780. I have enjoy’d good Health ever since the last Date. Towards the End of the Summer most of the Disorder in my Skin disappeared, a little only remaining on my left Arm, a little under each Breast, and some on the small of the Back. I had taken at different times a good deal of Dr. Pringle’s Prescription; but whether that occasion’d the Amendment, or whether it was the Heat of the Summer as I suppos’d in October 1778, I am uncertain. The disorder seems to be now increasing again, and appears upon my hands. I am otherwise well; my Legs sound; To-morrow I enter on my 75th Year.
